OPINION ON PETITION FOR REHEARING.
A petition for rehearing has been filed by the American National Bank, asking us to reconsider our former ruling as to the sixth assignment, involving the VosNaac, Lee & Co. note and its allowance to the Bank of Commerce. This we have carefully considered. The point made and relied upon. in the petition is that the certificate of the notary in New York is not evidence of demand having been made; that it is not admissible in evidence to prove such fact.
M. & Y. Code, §2470, provides: “The attestations, protestations, and other instruments of publi*149cation, made or done by any notary public under his seal, shall be received in evidence.”
And §2471 says: i£In an action against the drawer or indorser of a bill of exchange, or any negotiable paper protested for nonacceptance or nonpayment, the notary’s certificate, either in or on the protest, that he gave notice of the dishonor of the paper by the drawer or indorser, shall be prima facie evidence of the fact of such notice.”
That such certificate of a Tennessee notary is admissible is well settled. Rosson v. Carroll, 6 Pickle, 120, and cases there cited. But it is contended that the statute includes only notaries of this State, and does not apply to the certificates of such officers of other States or countries.
It is said that this precise question has never been decided by this Court. By the Act of 1835, Ch. 11, Sec. 5, it was provided: £<The attestation, protestation, and other instruments of publication of the several notaries public of this State shall and may be received in evidence in any Court of record, or before any Justice of the Peace in this State.”
It will be noticed that this statute refers only to certificates of notaries of this State. But in the Code of 1858 the compilers changed this Act to read: £ ‘ The attestation, protestation, and other instruments of publication made or done by any notary public under his seal, shall be received in evidence.” Sec. 1799.
Section 1800 of that Code reads: “In an action *150against the drawer or indorser of a bill of exchange or any negotiable paper protested for nonacc.eptance or nonpayment, the notary’s certificate, either in or on the protest, • that he gave notice of the dishonor of the paper by the drawer or indorser, shall be prwna facie evidence of the fact' of such notice.”
These sections have been carried into our Code of 1884 as §§2470 and 2471, without change. It will thus be seen that the compilers of the Code of 1858 changed the phraseology of § 1799 by omitting the words, “the several notaries of this State.”
The manifest intention was to make the section apply to the certificates of all notaries who act over their official seals, whether acting under the authority of this of any other State or country. Such, we think, has been the understanding of the profession, and of the commercial classes of the State, ever since the adoption by the Legislature of the Code of 1858. We therefore think, both, upon the authorities cited in the original opinion and upon a review of our statutes, that the certificate of a foreign notary, when offered in evidence in our Courts, is pri/ma facie evidence, when it so recites, of demand for payment and dishonor of the paper.
The petition for rehearing is therefore dismissed, at cost of American National Bank.